Citation Nr: 0312882	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  00-21 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to recognition of the appellant, the veteran's 
daughter, as the veteran's "child" for Department of Veterans 
Affairs benefits on the basis that the appellant became 
permanently incapable of self-support before attaining the 
age of eighteen.


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The appellant is the daughter of the veteran, who served on 
active duty from October 1941 to October 1943 and died in May 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The RO denied the appellant's claim for 
recognition as the veteran's "child" for VA benefits on the 
basis that the appellant became permanently incapable of 
self-support before attaining the age of eighteen.

The appellant and her mother presented oral testimony before 
a decision review officer at a hearing held in Sacramento, 
California, in January 2001, a transcript of which has been 
associated with the claims file.

The appellant's mother, who is the veteran's surviving 
spouse, signed a VA Form 21-22 (appointment of veterans 
service organization as claimant's representative) in June 
1999 appointing the Veterans of Foreign Wars of the United 
States (VFW) as the appellant's mother's representative.  
While VFW filed an informal claim for the appellant to be 
recognized as a helpless child and although VFW represented 
the appellant at the January 2001 hearing and has submitted 
statements on her behalf, the appellant herself has not 
submitted a VA Form 21-22 appointing VFW as her 
representative.  Therefore, the appellant is currently 
unrepresented.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).  

The RO's failure to issue a development letter consistent 
with the notice requirements of the VCAA amounts to a 
substantial oversight indicative of minimal RO development 
and accordingly compels remand.



The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should send a VA Form 21-22 to 
the appellant and advise her that if she 
wants to appoint the Veterans of Foreign 
Wars of the United States or any other 
veterans service organization as her 
representative, she should complete and 
submit that form to the RO.

3.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra and 
Disabled American Veterans, et al., 
supra.  

4.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  


In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.  

5.  The RO should then conduct any 
necessary development brought about by 
the appellant's response to the VCAA 
letter and issue a supplemental statement 
of the case, if necessary.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


